PER CURIAM.
The petition, the return and the petitioner’s reply thereto have been examined and this being a criminal case less than capital, we find none of the special circumstances recited in Betts v. Brady, 316 U.S. 455, 62 S.Ct. 1252, 86 L.Ed. 1595, and other state or federal cases that make it necessary for accused to be represented by counsel. No showing having been made of the necessity for counsel, we reach the conclusion that the writ should be, and is hereby, dis*862-charged, and the petitioner is remanded to ;the custody of respondent.
It is so ordered.
.ROBERTS, C. J., and TERRELL, THOMAS, DREW and THORNAL, JJ., concur.